Case 2:19-cv-00060-GMB Document 1-3 Filed 01/10/19 Page 1 of 15            FILED
                                                                  2019 Jan-11 AM 11:05
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




           EXHIBIT C
1/10/2019           Case 2:19-cv-00060-GMB Document 1-3 Filed 01/10/19 Page 2 of 15

  Business Entity Summary

            Summary
            Address
            Agent
            Filings
            Names
            Officers
            Stock
            Search Again

  Print Certificate of Existence

  Searched: Guideone

   Business No.                Legal Name                        Status
  69629           GUIDEONE MUTUAL INSURANCE COMPANY           Active
        Type                   State of Inc.                   Modified
  Legal           IA                                          No
  Expiration Date             Effective Date                  Filing Date
  PERPETUAL 12/30/1946                                        12/30/1946
                              Chapter
  CODE 491 INSURANCE COMPANIES

  Names (Viewing 3 of 4)
        Type          Status Modified                   Name
  Legal              Active No        GUIDEONE MUTUAL INSURANCE COMPANY
  Fictitious name    Active No        THE GUIDEONE CENTER FOR RISK MANAGEMENT
  Legal              Inactive No      GUIDANT MUTUAL INSURANCE COMPANY

  Registered Agent or Reserving Party
                Full Name
  C T CORPORATION SYSTEM
        Address            Address 2
  400 E COURT AVE
             City, State, Zip
  DES MOINES, IA, 50309


  Home Office
                       Full Name

        Address                    Address 2
  1111 ASHWORTH RD

                                                                                      1/2
1/10/2019   Case 2:19-cv-00060-GMB Document 1-3 Filed 01/10/19 Page 3 of 15
            City, State, Zip
  WEST DES MOINES, IA, 50265

  ↑ Back to Top




                                                                              2/2
1/10/2019            Case 2:19-cv-00060-GMB Document   1-3 of Filed
                                                 Certificate  Standing01/10/19 Page 4 of 15

                                             IOWA SECRETARY OF STATE
                                                   PAUL D. PATE




                                            CERTIFICATE OF EXISTENCE
Date: 1/10/2019


Name: GUIDEONE MUTUAL INSURANCE COMPANY (4910DI - 69629)
Date of Incorporation: 12/30/1946
Duration: PERPETUAL


    I, Paul D. Pate, Secretary of State of the State of Iowa, custodian of the records of incorporations, certify the
following for the corporation named on this certificate:

     a. The entity is in existence and duly incorporated under the laws of Iowa.
     b. All fees required under the Iowa Corporations for Pecuniary Profit Act due the Secretary of State have been
        paid.
     c. Articles of dissolution have not been filed.




  Certificate ID: CS162883
  To validate certificates visit:
  sos.iowa.gov/ValidateCertificate
                                                                                                      Paul D. Pate, Iowa Secretary of State




https://sos.iowa.gov/business/cert/Print.aspx?cs=eM1mr596U5YnWsu1XDXv3bJaFeix0ZuG3gs1fcdydSc1&print=true                                1/1
Case 2:19-cv-00060-GMB Document 1-3 Filed 01/10/19 Page 5 of 15
Case 2:19-cv-00060-GMB Document 1-3 Filed 01/10/19 Page 6 of 15
Case 2:19-cv-00060-GMB Document 1-3 Filed 01/10/19 Page 7 of 15
Case 2:19-cv-00060-GMB Document 1-3 Filed 01/10/19 Page 8 of 15
Case 2:19-cv-00060-GMB Document 1-3 Filed 01/10/19 Page 9 of 15
Case 2:19-cv-00060-GMB Document 1-3 Filed 01/10/19 Page 10 of 15
Case 2:19-cv-00060-GMB Document 1-3 Filed 01/10/19 Page 11 of 15
Case 2:19-cv-00060-GMB Document 1-3 Filed 01/10/19 Page 12 of 15
Case 2:19-cv-00060-GMB Document 1-3 Filed 01/10/19 Page 13 of 15
Case 2:19-cv-00060-GMB Document 1-3 Filed 01/10/19 Page 14 of 15
Case 2:19-cv-00060-GMB Document 1-3 Filed 01/10/19 Page 15 of 15
